                  Case 20-11117-JTD           Doc 25     Filed 07/10/20       Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                              )   Chapter 7
                                                    )
OTOHARMONICS CORPORATION,                           )   Case No. 20-11117 (JTD)
                                                    )
                          Debtor.                   )
                                                    )   Related D.I. 19, 24
                                                    )

 ORDER EXTENDING THE TIME FOR DON A. BESKRONE, CHAPTER 7 TRUSTEE,
  TO ASSUME OR REJECT EXECUTORY CONTRACTS AND UNEXPIRED LEASES
 OF RESIDENTIAL REAL PROPERTY AND PERSONAL PROPERTY PURSUANT TO
              SECTION 365(d)(1) OF THE BANKRUPTCY CODE

          Upon consideration of the Motion (the “Motion”) 1 of Don A. Beskrone, Chapter 7 Trustee

(the “Trustee”) of the estate of Otoharmonics Corporation (the “Debtor”), to Extend Time to

Assume or Reject Executory Contracts and Unexpired Leases of Residential Real Property and

Personal Property Pursuant to Section 365(d)(1) of the Bankruptcy Code (the “Motion”); and due

and adequate notice of the Motion having been given; and it appearing that no further or other

notice is required; and after due deliberation and sufficient cause appearing therefore, it is hereby

ORDERED that:

          1.      The Motion is hereby GRANTED.

          2.      The deadline for the Trustee to assume or reject executory contracts and unexpired

leases of residential real property and personal property pursuant to section 365(d)(1) of the

Bankruptcy Code is hereby extended for 120 days, through and including November 11, 2020.

          3.      Entry of this Order shall be without prejudice to the rights of the Trustee to request

further extensions of time under section 365 of the Bankruptcy Code.




1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.


{01580847;v1 }
                  Case 20-11117-JTD        Doc 25      Filed 07/10/20    Page 2 of 2




          4.     Entry of this Order shall be without prejudice to the rights of any party to argue

and/or assert defenses related to the assumption or rejection of executory contracts and unexpired

leases of residential real property and personal property, including, but not limited to, that there is

no extant executory contract or lease, that any contract or lease is not executory in nature and that

the Debtor is not a party to any such contract or lease.

          5.     This Court shall retain jurisdiction over any and all matters arising from or related

to the interpretation or implementation of this Order.




                                                           JOHN T. DORSEY
          Dated: July 10th, 2020                           UNITED STATES BANKRUPTCY JUDGE
          Wilmington, Delaware


{01580847;v1 }                                     2
